As there are issues of fact which can only be determined upon a trial, plaintiff’s motion for summary judgment was properly denied, but defendants’ cross motion for summary judgment dismissing the complaint on the merits should likewise have beep denied. Order, insofar as it denies plaintiff’s motion for summary judgment, unanimously affirmed. Order, insofar as it grants defendants’ cross motion for summary judgment, and the judgment entered thereon, unanimously reversed, with costs to- the appellant, and the cross motion denied. Present — Martin, P. J., Dore, Cohn, Callahan and Peek, JJ.